Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict of the jury is against the weight of the evidence. All concur, except Taylor, P. J., and Piper, J., who dissent and vote for affirmance, on the ground that the record presents only questions of fact which were properly determined by the jury. (Appeal from a judgment for defendant for no cause of action. The order denies a motion for a new trial.) Present — • Taylor, P. J., McCurn, Kimball, Piper and Wheeler, JJ.